DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Sanfilippo et al. (US 8,231,024).
Regarding claim 1, Sanfilippo discloses a flexible package comprising: a tubular portion (48) comprising a plurality of panels extending around an interior of the package, wherein the tubular portion includes opposite first and second ends; a gusset panel (42)  connected by at least one corner seal (60) to the first end of the tubular portion so that at least a peripheral portion of the gusset panel is inwardly recessed from the first end of the tubular portion, and the corner seal extends outwardly from the peripheral portion of the gusset panel, wherein the gusset panel is configured to at least partially define an access opening  (at 14) to the interior of the package; and a resealable cover (14) configured for opening and reclosing the access opening. See Figs. 3-7. 
Regarding claim 2, the resealable cover comprises: a first portion of the gusset panel that obstructs the access opening; and a label (18) mounted to both the first 
Regarding claim 3, the access opening extends through the gusset panel; and the resealable cover comprises a label (18) mounted to the gusset panel and configured for at least partially opening the access opening and at least partially closing the access opening. See Fig. 5. 
Regarding claim 4, the package comprises a strip portion; the corner seal comprises the strip portion (at 60), insofar as claimed, sealed to a marginal portion of a panel of the plurality of panels; and the strip portion is connected to, and extends crosswise to, the gusset panel. See Fig. 7. 
Regarding claim 5, the corner seal is an upper corner seal, the gusset panel is an upper gusset panel (42), and the package further comprises a lower gusset panel (44) connected to the second end of the tubular portion at least partially by way of a lower corner seal, so that the lower corner seal extends at least partially around the lower gusset panel, and at least a portion of the lower gusset panel is inwardly recessed relative to an outer edge of the lower corner seal. See Figs. 6-7. 
Regarding claim 6, the resealable cover comprises a handle (82). See Fig. 7.
Regarding claim 10, the tubular portion comprises a seal (30) connecting panels of the plurality of panels, and the seal extends along a length of the tubular portion. See Fig. 7. 
Regarding claim 12, the package comprises a strip portion (at 60); the corner seal comprises a face-to-face connection (Fig. 6) between the strip portion and a margin of a panel of the plurality of panels; and the strip portion has opposite edges 
Regarding claim 13, the tubular portion is part of a sheet of flexible material, the gusset panel is part of the sheet of flexible material, and the strip portion is part of the sheet of flexible material. See Figs. 1-7.
Regarding claims 14 and 16, Sanfilippo sufficiently discloses the claimed invention. See above and Figs. 3-7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo as applied above in further view of Bois Henri (US 7,182,512).
Regarding claim 7, Sanfilippo does not disclose the handle as claimed. Bois Henri, which is drawn to a package, discloses a handle (10) that comprises a handle hole defined in a label. See Fig. 12. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a handle, as discloses Bois Henri, on the label of Sanfilippo in order to facilitate transport of the package. 

Regarding claim 17, Sanfilippo, as modified above, discloses the handle comprising a handle hole in an outer layer of the resealable cover. 
Regarding claim 18, the at least one panel is a gusset panel; and the outer layer of the resealable cover is a label that is mounted to the gusset panel. See Fig. 7.
Regarding claim 19, the resealable cover further comprises an inner layer (22). See Fig. 5. 
Regarding claim 20, the inner layer of the resealable cover is part of the at least one panel; and the outer layer of the resealable cover is a label that is mounted to the at least one panel. 

Claims 8  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo as applied above in further view of Peppiatt (US 5,112,138).
Regarding claim 8, Sanfilippo does not disclose the handle as claimed. Peppiatt, which is drawn to a package, discloses a handle strap (40) having an intermediate section positioned between opposite first and second end sections, wherein: the intermediate section of the handle strap is positioned above a gusset panel; a plurality of panels comprises opposite first and second panels; the first end section of the handle strap is mounted to the first panel; and the second end section of the handle strap is mounted to the second panel. See Figs. 1-3. Peppiatt also discloses a corner seal that is a first corner seal that comprises a marginal portion of the first panel (Fig. 3, at 37); the first end section of the handle strap is mounted to the marginal portion of a first . See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a handle, as disclosed by Peppiatt, on the package of Sanfilippo in order to facilitate transport of the package.
Regarding claim 11, Sanfilippo, as modified above, discloses the seal comprising a handle, and the handle comprises a handle hole defined in the seal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734